UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: August 9, 2007 VISUALANT, INCORPORATED (formerly Starberrys Corporation) (Exact name of Registrant as specified in its charter) Nevada 0-25541 91-1948357 (State or jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 500 Union Street, Suite 406 Seattle, Washington 98101 (206) 903-1351 (Address of Registrant’s principal executive office and telephone number) Section 5 - Corporate Governance and Management Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. (b)Effective August 8, 2007 William E. Gordon, IIIresigned from the Board of Directors. Mr.Gordon’s resignation is not related to any disagreement with the Company or with the Company’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Registrant: Visualant, Incorporated By: /s/ Bradley E. Sparks Title: Chief Financial Officer and Secretary Dated: August 9, 2007
